               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

HOWARD BRUCHHAUSER,
ELIZABETH WOOD, WENDY
UNTERSHINE, and ROBERT
FLEENOR,                                            Case No. 18-CV-1260-JPS

                      Plaintiffs,

v.                                                                  ORDER

MIDLAND CREDIT MANAGEMENT
INC. and MIDLAND FUNDING LLC,

                      Defendants.


       On August 14, 2018, Plaintiffs filed this action alleging violations of

the Fair Debt Collection Practices Act. (Docket #1). On November 15, 2018,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs

Howard Bruchhauser, Elizabeth Wood, Wendy Untershine, and Robert

Fleenor entered into a stipulation with Defendants Midland Credit

Management, Inc. and Midland Funding, LLC to dismiss with prejudice all

claims in this action, each party to bear its own costs. (Docket #17).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation of dismissal (Docket

#17) be and the same is hereby ADOPTED; this action be and the same is

hereby DISMISSED with prejudice, each party to bear its own costs.

       Dated at Milwaukee, Wisconsin, this 19th day of November, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge
